Brooke, J.
concurring with Standrd, J. the decree of the court of appeals declared, that the decree of the court below, so far as it subjects the land claimed by the appellant to the amount decreed to be paid by Robinson to Vause and Zam, be reversed and annulled; that the bills of Vause and Vause Sf Zane be dismissed as to the appellant; that the appellant recover his costs expended, as well in his defence in the court below, as in the prosecution of his appeal here; and that, in all other respects, the decree of the court below be affirmed.